United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1376
                      ___________________________

                          Ronnie Jerome Jackson, III

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

    Kathy Reid; Katherine Powers-Johnson, in their individual capacities;

                    lllllllllllllllllllllDefendants - Appellees

                      Tom Roy, in his official capacity

                           lllllllllllllllllllllDefendant
                                  ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                          Submitted: July 17, 2018
                            Filed: July 20, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       Minnesota inmate Ronnie Jerome Jackson, III, appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Viewing the
record in a light most favorable to Jackson, and drawing all reasonable inferences in
his favor, see Sisney v. Kaemingk, 886 F.3d 692, 697 (8th Cir. 2018), we agree with
the district court that defendants Kathy Reid and Katherine Powers-Johnson were
entitled to summary judgment.2 The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.
      2
       The claims Jackson has abandoned have not been considered. See Hess v.
Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (abandonment of claims).

                                         -2-